Citation Nr: 0312673	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  94-39 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a heart disorder due to 
aggravation during active military service.


REPRESENTATION

Appellant represented by:	T. Gerald Henderson, Attorney


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to September 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  In a 
November 1996 decision, the Board determined that the veteran 
had not submitted new and material evidence to reopen his 
claim for service connection for a heart disorder due to 
aggravation during active military service.  In September 
1997, the Board denied the appellant's motion for 
reconsideration.  The veteran appealed the Board's November 
1996 decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a May 1999 memorandum decision, the Court 
vacated the Board's November 1996 decision and remanded the 
matter to the Board for further proceedings.

In a February 2000 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
his claim.  He again appealed this determination to the 
Court.  In an Order dated in January 2001 that was based on a 
joint motion, the Court vacated the Board's February 2000 
decision and remanded the matter to the Board for further 
adjudication.  In the joint motion that was granted by the 
Court, the parties agreed that a medical opinion dated in 
October 1999 appeared to be new and material evidence that 
was sufficient to reopen the claim.  This case was remanded 
to the RO in September 2001 to determine whether new and 
material evidence had been received to reopen the claim for 
service connection for a heart disorder.  The RO reopened the 
claim and the case has been returned to the Board.  However, 
since there is a prior final denial by the Board on the 
veteran's claim for service connection for a cardiac 
disorder, the Board must make the determination on reopening 
the previously denied claim in the first instance.  Barnett 
v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A March 1992 rating decision found that new and material 
evidence had not been received to reopen the claim for 
service connection for a heart condition.   

3.  The evidence received since the March 1992 decision 
includes new evidence that bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1992 rating decision finding that new and 
material evidence had not been received to reopen the claim 
for service connection for a heart condition is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302(a), (b), 20.1103 (2002).  

2.  Evidence received subsequent to the March 1992 
determination is new and material, and the claim for service 
connection for a heart disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he has a heart 
disorder that was incurred in or aggravated by service.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the appellant was notified of 
the decision.  38 C.F.R. § 3.104(a) (2002).  The claimant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision.  Following issuance of a statement of the 
case, the claimant has 60 days from the date of the statement 
of the case or one year from the date of notification of the 
decision being appealed, whichever is longer, in which to 
submit a substantive appeal.  If a timely NOD or substantive 
appeal is not filed within the required time periods, and the 
decision becomes final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302(a), (b), 20.1103 (2002). 

A Board decision in February 1971 denied service connection 
for a cardiac disorder.  The Board found that heart block 
preexisted service and did not become worse during service.  
That determination is final.  38 U.S.C.A. § 7104(a) (West 
2002).  A confirmed rating decision in September 1990 
determined that new and material evidence had not been 
received to reopen the claim for service connection for a 
heart condition.  The veteran was notified of this 
determination and his appellate rights in a September 19, 
1990, VA letter.  A timely notice of disagreement was 
received.  A March 1992 rating decision again found that new 
and material evidence had not been received to reopen the 
claim for service connection for a heart condition.  A 
statement of the case was then sent to the veteran on March 
31, 1992.  However, no communication from the veteran or his 
representative was received within 60 days of the statement 
of the case.  Accordingly, the March 1992 decision, being the 
last decision in the record to address the issue of whether 
new and material evidence had been received to reopen the 
claim for service connection for a heart condition, became a 
final determination.  38 U.S.C.A. § 7105(b), (c) (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302(a), (b), 20.1103 (2002). 

Prior final decisions of the RO or the Board may be reopened 
upon the receipt of evidence which is new and material.  38 
U.S.C.A. § 5108 (West 2002).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).


The definition of new and material evidence was amended in 
August 2001.  However, the amended definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received on or after August 29, 2001.  
38 C.F.R. § 3.156(a) (2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Since the veteran's claim was received prior to that 
date, the amended definition of new and material evidence is 
not applicable to the veteran's current claim. 

The newly presented evidence need not be probative of all the 
elements required to award the claim but the evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence that is merely cumulative of other evidence 
in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
March 1992 rating decision is a final determination and was 
the last decision to address the issue of service connection 
for a heart disorder, the evidence that is considered to 
determine whether new and material evidence has been received 
is the evidence that has been received following that 
decision.  The evidence received subsequent to that decision 
is presumed credible for the purposes of reopening the 
veteran's claim, unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  

The Board in its February 2000 decision found that the 
evidence received after the March 1992 rating did not 
constitute new and material evidence.  The veteran appealed 
this decision to the Court.  In the joint motion that was the 
basis for the January 2001 Court Order remanding the case to 
the Board, the parties agreed that an October 1999 private 
medical opinion appeared to constitute new and material 
evidence.  The joint motion notes that the opinion was not 
before VA when the prior decision was made and that it bore 
directly and significantly on the matter of aggravation and 
inservice occurrence of the heart disorder.  The joint motion 
also indicates that the medical opinion tended to prove an 
element of the last final disallowance by indicating the 
veteran's heart condition was aggravated in service.  This 
new evidence thus bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the service connection claim.  Therefore, the 
evidence is new and material.  38 C.F.R. § 3.156(a) (2001).  
Since new and material evidence has been received, the claim 
for service connection for a heart disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002).

The Board notes that during the pendency of the appellant's 
claim and appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  The liberalizing provisions of the VCAA 
are applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining certain evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
This change in the law is effective from November 9, 2000, 
and is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  However, where the claim 
is to reopen a previously disallowed claim with new and 
material evidence, the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii) only apply to claims to reopen finally 
decided claims received on or after August 29, 2001.  
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Nothing in the VCAA 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

Review of the record reflects that the veteran was informed 
of the requirements for reopening his service connection 
claim in the April 1994 statement of the case (SOC).  The SOC 
and an October 2002 supplemental SOC provided the veteran 
with a summary of the evidence in the record used for the 
determination.  Additionally, a VA letter in May 2002 advised 
him of the information necessary and the type of evidence he 
should submit for his claim.  Therefore, the veteran was 
advised of the evidence necessary to substantiate his claim.  
The VA letter also advised the veteran that the RO would make 
reasonable efforts to obtain evidence identified by the 
veteran.  Neither the veteran nor his representative has 
identified additional relevant evidence of probative value to 
the issue being decided that has not already been sought and 
associated with the claims file.  Since a favorable decision 
is being rendered on reopening the service connection claim 
with new and material evidence, no further action is required 
at this time to comply with the provisions of the VCAA.  


ORDER

New and material evidence has been received and the claim for 
service connection for a heart disorder due to aggravation 
during service is reopened.  The appeal is allowed to this 
extent only.


REMAND

The veteran's claim for service connection for a heart 
disorder has been reopened.

Correspondence in the claims file indicates that the veteran 
is receiving Social Security disability benefits.  Records of 
any determinations by that agency may provide probative 
evidence for evaluating the veteran's claim.  Accordingly, 
this case will be returned to the RO to request Social 
Security records.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran entered service in June 1969.  On his entrance 
physical, his heart was evaluated as normal but he was noted 
with "smothering spells."  A June 1969 statement from a 
private physician statement indicates the veteran had a 
history of "smothering" that was diagnosed as a type of 
allergy.  In July 1969, he was diagnosed with second degree 
heart block after difficulties in training and was discharged 
in September 1969.  A medical board found that the heart 
block existed prior to service and was not aggravated by 
service.  The veteran was hospitalized for a period of VA 
observation and evaluation in May 1970 where congenital heart 
disease incompletely diagnosed (second degree AV block) was 
diagnosed.  The veteran has now submitted an October 1999 
medical statement which indicates that his heart problems 
could have begun during service.  Additionally, a June 2001 
medical statement notes that it is possible to develop high 
grade AV block with exercise.  These medical statements 
present a conflict with the findings of the service medical 
records and the VA hospitalization report that the veteran's 
heart block was congenital and not aggravated during service.  
Accordingly, this case will be returned to the RO for 
examination of the veteran and to obtain a medical opinion as 
to whether the veteran's heart block was congenital or 
existed prior to service, and if so whether it was aggravated 
by service.

During the pendency of this claim and appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The VCAA is liberalizing and is therefore 
applicable to this case.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion of the evidence is to be provided by the 
claimant and which part VA will attempt to obtain on behalf 
of the claimant.  38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the claimant was notified 
of the VCAA in a May 2002 VA letter.  He was also provided 
the regulations governing development of claims under the 
VCAA in the October 2002 supplemental statement of the case.  
However, he has never been specifically informed of the 
evidence VA is responsible for obtaining or what evidence the 
claimant is responsible for providing to substantiate this 
claim.  Such notification is now a prerequisite for the 
adjudication of a claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Accordingly, this case will be returned to 
the RO to notify the claimant of the evidence necessary to 
substantiate the claim for entitlement to service connection 
for a heart disorder, and who is responsible for providing 
such evidence.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should advise the claimant and 
the representative of the VCAA, and of 
the evidence necessary to substantiate 
this claim for service connection for a 
heart disorder.  The notice should also 
advise the claimant of what evidence VA 
is responsible for obtaining and what 
evidence the claimant is responsible for 
providing.

2.  The RO should request that the Social 
Security Administration provide copies of 
any disability determination(s) and the 
medical evidence used for such 
determination(s).

3.  The RO should request that the 
veteran be scheduled for a VA cardiology 
examination and opinion by a specialist 
in cardiology.  All appropriate tests and 
studies should be conducted.  The claims 
file and a copy of this remand is to be 
made available to the examiner for 
review.

The examiner should be advised that the 
veteran entered service in June 1969 and 
was discharged due to second degree heart 
block in September 1969 after a medical 
board.  The examiner should be requested 
to render the following opinions, based 
on examination of the veteran and review 
of the claims file, particularly the 
service medical records, the May 1970 VA 
hospital report, and the October 1999 and 
June 2001 private medical statements.
(a).  Was the heart block congenital 
and/or did it exist prior to service?
(b).  If the heart block was congenital 
or existed prior to service, did it 
permanently increase in severity during 
the veteran's service?
(c)  If the pre-existing heart block 
increased in severity during the 
veteran's service, was such increase due 
to the natural progress of the disease?  
The examiner should be advised that a 
discussion of the facts presented in the 
medical records and the medical 
principles involved will be of 
considerable assistance in evaluating 
this case.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental SOC and given 
the opportunity to respond thereto.

The case should then be returned to the Board for further 
consideration, as appropriate.  The Board intimates no 
opinion as to the outcome of this case.  The appellant need 
take no action until so informed.  The purposes of this 
REMAND are to obtain additional evidence and to ensure 
compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



